Office of Court Administration
We acknowledge receipt of your letter of July 28, 1976 in which you request an opinion on the effect of the decision of the United States Supreme Court in the recent case of NationalLeague of Cities v. Usery (decided June 24, 1976) on the Unified Court System in general and its stand-by pay structure fixed for the employees of the System.
You call our attention to the fact that the employees of the Unified Court System in the City of New York are covered by a certain City-Wide contract designated as DC — 37 and that many of the wage and hours provisions contained therein had been previously affected by the 1974 amendments to the Federal Labor Standards Act which imposed minimum wage and maximum hour requirements upon all public employment. You further state that since the decision of the United States Supreme Court in the above cited case you are uncertain whether the Federal Labor Standards Act provisions continue to be applicable to the DC — 37 City-Wide contract, in which connection you seek some enlightenment from this office.
There can be no question that in its decision in the NationalLeague of Cities v. Usery case the United States Supreme Court specifically held that the 1974 amendments to the Fair Labor Standards Act, which sought to extend the Act's minimum wage and maximum hour provisions to the employees of states and their political subdivisions were unconstitutional and beyond the power of Congress to legally enact under the Commerce clause of the Federal constitution.
Accordingly, we conclude that the employees of the Unified Court System, a public agency, are not covered by the 1974 amendments to the Federal Labor Standards Act, due to the unconstitutionality of said amendments as declared by the United States Supreme Court and it would therefore appear that only the provisions contained in your DC — 37 City-Wide contract would apply to the questions dealing with stand-by pay and wages affecting such employees.